MEMORANDUM **
Mark Jeffrey Simmons appeals the district court’s judgment dismissing his 42 U.S.C. § 1983 action against City of Will-cox Magistrate Judge Gary R. Hatch and city prosecutor James E. Holland. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998), and we affirm.
The district court properly dismissed Simmons’ claims against Judge Hatch because he is entitled to absolute judicial immunity as to claims for damages arising from judicial activity. See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc).
The district court properly dismissed Simmons’ claims against Holland because a prosecutor is entitled to absolute immunity for actions closely associated with the judicial process. See Milstein v. Cooley, 257 F.3d 1004, 1008 (9th Cir.2001).
Simmons’ motion for an extension of time to retain counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.